Citation Nr: 1748440	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss, to include tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2017.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss disability is due to noise exposure during active service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is associated with his service-connected bilateral hearing loss.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that service connection for bilateral hearing loss and tinnitus is warranted.  He contends that the conditions are due to noise exposure during active service.  He also contends that the disabilities had their onset during military service and have continued since that time.  

Service treatment records are negative for complaints of hearing loss or tinnitus.  The April 1962 military enlistment examination revealed a normal clinical evaluation of the ears.  Audiogram testing was not conducted.  However, a whisper test was performed which demonstrated normal hearing bilaterally (15/15).  At the March 1965 military separation examination, the appellant's ears were again examined and determined to be normal.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
-5
-5
LEFT
-10
-5
0
0
-10

As the separation examination was conducted prior to January 1, 1967, the Board assumes that the results were reported in American Standards Association (ASA) units.  In September 1975, the regulatory standard for evaluating hearing loss was changed adopting International Organization Standardization (ISO) and American National Standards Institute (ANSI) units.  VA practice is to convert the ASA units to ISO-ANSI units.  Thus, the March 1965 audiometric testing results, originally recorded using ASA standards, have been converted to ISO-ASNI standards by adding between 5 and 15 decibels to the recorded data as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
0
LEFT
-105
10
10
10
-5

In the accompanying report of medical history, the Veteran denied ear, nose, or throat trouble.  

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupational specialty was engineer/equipment specialists.  

The Veteran underwent a VA examination in April 2011.  At that time, he reported that hearing loss started in service.  He also reported that tinnitus had its onset in 1966, which occurred when he was exposed to noise.  His duties during military service consisted of working around high frequency generators and power plants and firing weapons with his left hand.  Hearing protection was used.  After military service, he worked in maintenance management for more than 20 years without hearing protection.  He also used power tools without using any hearing protection.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
35
35
65
65
85
LEFT
25
30
55
70
75

Speech recognition was 88 percent bilaterally.  Bilateral moderately severe sensorineural hearing loss and tinnitus were diagnosed.  The examiner opined that it is less likely than not that the Veteran's hearing loss is consistent with the circumstances reported, which is military noise exposure as a power plant worker.  In support of this finding, he noted that the separation audiogram shows normal hearing bilaterally.  With regard to the diagnosed tinnitus, the examiner concluded that it is as least as likely as not that the tinnitus is secondary to the sensorineural hearing loss based on the high frequency pattern of the audiogram.  

In testimony provided during the April 2017 Board hearing, the appellant indicated that he had significant noise exposure from generators during active duty.  He also indicated that he started hearing some buzzing in his ears and difficulty hearing that has remained since service and has worsened in recent years.  


Analysis

Bilateral Hearing Loss 

After a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss.  

As detailed above, the evidence shows current bilateral hearing loss.  In this regard, the Veteran was diagnosed with a bilateral sensorineural hearing loss disability during the April 2011 VA examination.

Sensorineural hearing loss is a chronic disability as set forth in 38 C.F.R. § 3.309(a).  Therefore, service connection may be awarded based on continuity of symptomatology . 38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has asserted that his hearing loss had its onset during active service and has continued since that time.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  The Board acknowledges that chronic hearing loss was not documented in service or for many years thereafter.  Notwithstanding, there is nothing in the record to show that his assertion that his hearing loss symptoms began in service and have continued since that time are not credible.  

In making this favorable determination, the Board is aware that the evidentiary record contains a medical opinion which weighs against the Veteran's service connection claim.  As detailed herein, the April 2011 VA examiner opined the Veteran's current bilateral hearing loss disability is not related to noise exposure in service as hearing tests in service were within normal limits.  However, the Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, this examiner did not consider the Veteran's report of regarding the onset of the conditions.  Thus, the opinion is assigned limited probative weight.

Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Tinnitus

After carefully considering the record on appeal, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  

As detailed above, the April 2011 VA examiner indicated that tinnitus is secondary to the Veteran's hearing loss, which has been granted in this decision.  See 38 C.F.R. § 3.310(a).  Additionally, the Board notes that it is medically well established that tinnitus may occur as a symptom of sensorineural or noise induced hearing loss.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  The Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  

Accordingly, given the grant of service connection for bilateral hearing loss, the April 2011 VA examiner opining that tinnitus is related to the Veteran's hearing loss, and The Merck Manual indicating that tinnitus may occur as a symptom of sensorineural hearing loss, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


